Fourth Court of Appeals
                                San Antonio, Texas
                                        July 2, 2019

                                    No. 04-18-00131-CV

     Lorraine KENYON, Individually and as Executrix of the Estate of Theodore Kenyon,
                                      Appellant

                                             v.

                      ELEPHANT INSURANCE COMPANY, LLC,
                                   Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI14055
                        Honorable Michael E. Mery, Judge Presiding


                                      ORDER
       On July 1, 2019, appellant filed a motion for extension of time to file a motion for
reconsideration en banc. The motion is GRANTED. Any motion for reconsideration en banc
must be filed by no later than July 8, 2019.




                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court